UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period fromto Commission file number: 333-136215 NANO HOLDINGS INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Delaware 20-3724068 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1640 Terrace Way Walnut Creek, California 94597 (Address of principal executive offices) (925) 938-0406 (Registrant's telephone number) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] As of November 8, 2007, 7,030,000 shares of Common Stock of the issuer were outstanding (“Common Stock”). Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X]. Traditional Small Business Disclosure Format.Yes [ ] No [X] PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NANO HOLDINGS INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS September 30, December 31, 2007 2006 CURRENT ASSETS (Unaudited) Cash $ 21,067 $ 7,458 Accounts receivable, net 47,537 16,097 Total Current Assets 68,604 23,555 PROPERTY AND EQUIPMENT, net 2,696 3,295 OTHER ASSETS Trademark 275 275 Deposits 728 728 Total Other Assets 1,003 1,003 TOTAL ASSETS $ 72,303 $ 27,853 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ 13,012 $ 13,529 Notes payable and accrued interest 196,867 138,092 Total Current Liabilities 209,879 151,621 LONG-TERM DEBT - - Total Liabilities 209,879 151,621 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock:$0.001 par value, 10,000,000 shares authorized; no shares issued and outstanding - - Common stock:$0.001 par value, 75,000,000 shares authorized; 7,030,000 shares issued and outstanding 7,030 7,030 Additional paid-in capital 328,541 240,791 Accumulated deficit (473,147 ) (371,589 ) Total Stockholders' Equity (Deficit) (137,576 ) (123,768 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 72,303 $ 27,853 The accompanying notes are an integral part of these financial statements. 2 NANO HOLDINGS INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, 2007 2006 2007 2006 REVENUES Product sales $ 47,683 $ 43,370 $ 112,596 $ 112,504 Cost of goods sold 5,452 18,827 44,526 61,272 Gross Margin 42,231 24,543 68,070 51,232 EXPENSES General and administrative 55,683 68,206 158,353 182,290 Total Expenses 55,683 68,206 158,353 182,290 Loss from Operations (13,452 ) (43,663 ) (90,283 ) (131,058 ) OTHER EXPENSES Interest expense (4,175 ) (2,650 ) (11,275 ) (7,406 ) Net Loss $ (17,627 ) $ (46,313 ) $ (101,558 ) $ (138,464 ) PER SHARE DATA: Basic and diluted loss per share $ (000 ) $ (0.01 ) $ (0.01 ) $ (0.02 ) Weighted averagenumber of shares outstanding 7,030,000 7,030,000 7,030,000 6,905,000 The accompanying notes are an integral part of these financial statements. 3 NANO HOLDINGS INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF EQUITY (Unaudited) Additional Common Stock Paid-in Accumulated Shares Amount Capital Deficit Total Balance, December 31, 2005 6,600,000 $ 6,600 $ 120,920 $ (157,802 ) $ (30,282 ) Common stock issued for services performed by an officer and shareholder 100,000 100 116,901 - 117,001 Common stock issued for cash at $0.01 per share 330,000 330 2,970 - 3,300 Net loss for the year ended December 31, 2006 - - - (213,787 ) (213,787 ) Balance, December 31, 2006 7,030,000 7,030 240,791 (371,589 ) (123,768 ) Contributed services performed by an officer and shareholder - - 87,750 - 87,750 Net loss for thenine months endedSeptember 30, 2007 - - - (101,558 ) (101,558 ) Balance,September 30, 2007 7,030,000 $ 7,030 $ 328,541 $ (473,147 ) $ (137,576 ) The accompanying notes are an integral part of these financial statements. 4 NANO HOLDINGS INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (101,558 ) $ (138,464 ) Adjustments to Reconcile Net Loss to Net Cash Used by Operating Activities: Depreciation and amortization 599 503 Allowance for bad debts - - Contributed services 87,750 87,750 Changes in Operating Assets and Liabilities: (Increase) decrease in receivables (31,440 ) (24,825 ) (Increase) decrease in inventory - (5,855 ) (Increase) decrease in other assets - (1,002 ) Increase (decrease) in accrued interest payable 11,275 7,406 Increase (decrease) in accounts payable (517 ) 5,654 Net Cash Used in Operating Activities (33,891 ) (68,833 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets - (3,998 ) Net Cash Provided (Used) By Investing Activities - (3,998 ) CASH FLOWS FROM FINANCING ACTIVITIES Common stock issued for cash - 3,300 Proceeds from notes payable 47,500 62,000 Contributed capital - - Net Cash Provided (Used) By Financing Activities 47,500 65,300 INCREASE (DECREASE) IN CASH 13,609 (7,531 ) CASH AT BEGINNING OF YEAR 7,458 20,483 CASH AT END OF YEAR $ 21,067 $ 12,952 The accompanying notes are an integral part of these financial statements. 5 NANO HOLDINGS INTERNATIONAL, INC. Notes to the Consolidated Financial Statements September 30, 2007 and December 31, 2006 NOTE 1 -ORGANIZATION AND DESCRIPTION OF BUSINESS The Company was incorporated under the laws of the State of Delaware as Nano Holdings International, Inc. on April 16, 2004 with a principal business objective of seeking a merger with an existing operating company. Sunshine Group, LLC., was formed as a limited liability company, under the laws of the State of Florida on September 24, 2002, to engage in the manufacture and sale of alcoholic and non alcoholic beverages.On December 31, 2005, Nano Holdings International, Inc. acquired all of the ownership interests of Sunshine Group, LLC for 3,500,000 shares of its common stock. The shareholders of Sunshine Group, LLC became the controlling shareholders of the Company and Nano Holdings International, Inc. was inactive prior to the acquisition. Accordingly, the accompanying financial statements reflect the historical financial statements of Sunshine Group, LLC as the historical of the Company, i.e. a reverse merger. NOTE 2 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Unaudited Financial Statements The accompanying financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cashflows at September 30, 2007 and 2006 and for all periods presented have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's December 31, 2006 audited financial statements. The results of operations for the periods ended September 30, 2007 and 2006 are not necessarily indicative of the operating results for the full years. NOTE 3 - GOING CONCERN The Company’s financial statements are prepared using generally accepted accounting principles applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company has generated significant losses from operations. In order to continue as a going concern and achieve a profitable level of operations, the Company will need, among other things, additional capital resources and developing a consistent source of revenues.Management’s plans include raising capital from the private placement of its debt or equity. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plan described in the preceding paragraph and eventually attain profitable operations.The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION CERTAIN STATEMENTS IN THIS QUARTERLY REPORT ON FORM 10-QSB (THIS "FORM 10-QSB"), CONSTITUTE "FORWARD LOOKING STATEMENTS" WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1934, AS AMENDED, AND THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 (COLLECTIVELY, THE "REFORM ACT"). CERTAIN, BUT NOT NECESSARILY ALL, OF SUCH FORWARD-LOOKING STATEMENTS CAN BE IDENTIFIED BY THE USE OF FORWARD-LOOKING TERMINOLOGY SUCH AS "BELIEVES", "EXPECTS", "MAY", "SHOULD", OR "ANTICIPATES", OR THE NEGATIVE THEREOF OR OTHER VARIATIONS THEREON OR COMPARABLE TERMINOLOGY, OR BY DISCUSSIONS OF STRATEGY THAT INVOLVE RISKS AND UNCERTAINTIES. SUCH FORWARD-LOOKING STATEMENTS INVOLVE KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS WHICH MAY CAUSE THE ACTUAL RESULTS, PERFORMANCE OR ACHIEVEMENTS OF NANO HOLDINGS INTERNATIONAL, INC. ("NANO", "THE COMPANY", "WE", "US" OR "OUR") TO BE MATERIALLY DIFFERENT FROM ANY FUTURE RESULTS, PERFORMANCE OR ACHIEVEMENTS EXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS. REFERENCES IN THIS FORM 10-QSB, UNLESS ANOTHER DATE IS STATED, ARE TO SEPTEMBER 30, 2007. History: We were incorporated as Nano Holdings International, Inc. in Delaware on April 16, 2004. We have 85,000,000 shares of stock authorized, representing 75,000,000 shares of common stock, $0.001 par value and 10,000,000 shares of preferred stock, $0.001 par value. On December 15, 2005, we entered into a Share Exchange Agreement with Sunshine Group, LLC, a Florida, limited liability company, whereby we exchanged 3,500,000 newly issued shares of our restricted common stock for 100% of the outstanding membership units of Sunshine. The acquisition of Sunshine was an arms length transaction, with the exchange rate of the exchange determined by the mutual agreement of us and Sunshine based on the estimated value of Sunshine. Since that time, Sunshine has been our wholly owned subsidiary. We run all of our operations through Sunshine, and unless otherwise stated, all references to Nano Holdings International, Inc., the “Company,” “we,” “us,” or words of similar meaning used herein include the operations of Sunshine. On or about June 6, 2007, our common stock was cleared to be quoted on the Over-The-Counter Bulletin Board (“OTCBB”) under the symbol “NNOH.” We have a webpage which describes our products and through which customers can purchase our products at http://www.shotskis.com, www.shotskis.sitefly.com, www.shotskisbarsupplies.com (and/or www.bombshots.com), which include information which we do not wish to be included in this report. Through Sunshine, we sell party and drinking supplies including gelatin shot mixes, shot glasses, flavored sugar and salts, and various other drinking containers and paraphernalia including: o Gelatin Shooters - Our Gelatin Shooters are drink mixes, which customers can mix with water and alcohol to create Jello shots for consumption in bars or at individual customer’s homes. We currently offer gelatin shooters in the following cocktail flavors: Sex on the Beach, Purple Hooter, Margarita, Mai Tai, Pina Colada and Kamikaze. We do not sell alcoholic beverages, but instead our powdered Gelatin Shooter drink mixes are intended to be combined with alcoholic or non-alcoholic beverages to create flavored gelatin shooters, which are then intended to be eaten once hardened. We believe that our Gelatin Shooters will be popular with individuals as well as bar owners because the Gelatin Shooters themselves do not compete with other alcoholic beverages, but act instead as an add on sale for bar owners, and are often a spur of the moment impulse purchase. As the Gelatin Shooters are not an alcoholic beverage themselves, they can be sold to anyone of any age in any type of store. 7 o Bomb Shots - Bomb shots are plastic shot glasses, which contain a smaller shot glass within a larger shot glass and allow the bartender to pour two liquids into the shot glass, but to keep the liquids separate until the shot is tilted up in a drinking position, at which time the two separate liquids mix as they are consumed. o Shotski's Flavored & Colored Sugars and Salts - Our flavored and colored sugars and salts add eye appeal to any drink while improving the flavor as the sugars and salts are designed to compliment each beverage. We currently offer flavored sugars for use as a bar supply in the following flavors: Strawberry, Sour apple, Lemon and Lime, Red Raspberry, Blue Raspberry, Cranberry, Chocolate, Watermelon, Mojito Mint, Orange, and Peach. Additionally, we offer flavored salt in Lime and Strawberry flavors. o Party Packages - Additionally, we sell party packages, containing Gelatin Shooters, shot glasses and various other drinking supplies. o Various other bar supplies - We also sell various other bar and drinking supplies, including various other shot glasses, instruments for injecting and squirting our gelatin shots into individuals’ mouths, serving trays and cocktail stirrers. Sunshine does business as "Shotski's" and "Shotski's Gelatin Cocktail Mixes," "Shotski's Cocktail Sugars & Salts and Bar Supplies,” and “Shotski’s Bar Supplies & Party Mixes.” We currently have partial distribution (where our distributors provide distribution to only a limited portion of each state) in approximately 16 states including Alabama, Arizona, California, Illinois, Indiana, Massachusetts, Michigan, Missouri, North Carolina, Ohio, Oregon, South Carolina, Texas, Virginia, Washington and Wisconsin. We have only partial distribution in the states above due to the fact that our various appointed distributors only distribute products regionally in the states presented above. In order to change a state’s distribution from partial to full distribution within the state, we would be forced to change distributors, which we do not currently have any plans to do. We also have full distribution in Florida, Nevada Minnesota, and Oregon, which distribution covers all of such states. Additionally, we provide direct shipments nationwide and internationally through our website as described herein. We may choose to expand our distribution channels in the future to cover all of the states above with which we only have partial distribution and/or expand to other states, however; we are able to sell all of our products to the entire country though our website and have no such plans for expansion in the United States. We currently have plans, funding permitting, to expand distribution to various locations in Mexico, Switzerland, the Bahamas and Trinidad in the next six (6) to twelve (12) months. We distribute our products ourselves via web sales, trade shows and distributor sales.For our credit worthy customers, we extend net 30 day terms for our distributor relationships. For our internet direct customer orders, the products are paid for at the time of sale by credit card. Our sales mix at present is approximately 65% distributor sales and 35% internet sales. Moving forward, we plan to concentrate our marketing efforts to two separate types of customers, 1) distributors to retail and on-site restaurant and beverage businesses and 2) internet retail customers, who are not covered in our distributor network and individual customers making one-time purchases. We anticipate our sales mix to remain relatively static during the next fiscal year, and plan to build our business base and hopefully add more distributors and gain greater market awareness through the internet. 8 Competition The market for party drinks, drink mixes and drinking supplies is highly competitive and fragmented. The Company expects competition to intensify in the future. We compete in each of our markets with numerous national, regional and local companies, many of which have substantially greater financial, managerial and other resources than those presently available to us. Numerous well-established companies are focusing significant resources on providing party drinks, drink mixes and drinking supplies that will compete with our services. No assurance can be provided that we will be able to effectively compete with these other companies or that competitive pressures, including possible downward pressure on the prices we charge for our products, will not rise. In the event that we cannot effectively compete on a continuing basis or competitive pressures arise, such inability to compete or competitive pressures will have a material adverse effect on our business, results of operations and financial condition. We do not currently depend on one or a small number of customers for our sales. We currently offer and sell our products to a large number of customers, including distributors, hotels, restaurants, bars and clubs and direct retail via our website. Subsidiaries Our wholly owned subsidiary, Sunshine Group LLC, conducts business under the d/b/a of "Shotski's Gelatin Cocktail Mixes," "Shotski's," "Shotski's Cocktail Sugars & Salts and Bar Supplies” and “Shotski’sBar Supplies &
